Title: To James Madison from David Humphreys, 7 October 1801 (Abstract)
From: Humphreys, David
To: Madison, James


7 October 1801, Madrid. No. 289. Forwards dispatches sent to Smith at Lisbon from consuls in Barbary States, which Smith before his departure had arranged for Humphreys to receive. In addition, encloses translation of letter from captain of Swedish frigate Thetis to the Swedish chargé at Madrid advising him of royal orders to join with Americans against Tripoli. Has learned from Patrick Mullony, consular agent at Algeciras, that Dale wrote to the Spanish general at San Roque asking why the Philadelphia had been denied permission to resupply there and complaining that “Spanish Gun-boats” have been allowed to seize American vessels in the area. Will send by the next opportunity his own protest to Spanish government on the same subject along with other correspondence. Reports outbreak of fever in Medina-Sidonia and resulting alarm at surrounding seaports. Conveys under separate cover French gazettes with articles on election of bishop of Münster and suspension of Batavian legislature. In postscript of 9 Oct., observes that French and Spanish pressure has induced Prussia to recognize the new king of Etruria.
 

   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 4 pp.; marked duplicate; docketed by Wagner. Enclosure is a copy of Lt. Col. Carl Gustaf Tornquist to Swedish chargé Carl Gustaf von Adlerberg, 10 Sept. 1801 (1 p.; in French; docketed by Wagner as received in Humphreys’s no. 289).

